211 F.3d 1209 (11th Cir. 2000)
BILL HARBERT CONSTRUCTION COMPANY, a division of Bill Harbert International, Inc., Plaintiff-Counter-Defendant, Appellee,v.CORTEZ BYRD CHIPS, INC., Defendant-Counter-Claimant, Appellant.
No. 98-6404Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
May 5, 2000.

Appeal from the United States District Court for the Northern District of Alabama (No. CV-98-G-117-S); J. Foy Guin, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES Before TJOFLAT and EDMONDSON, Circuit Judges, and RONEY, Senior Circuit Judge.
PER CURIAM:


1
This case comes before us by order of the United States Supreme Court, which has reversed the judgment of this Court and remanded the case for our reconsideration. See Cortez Byrd Chips, Inc. v. Bill Harbert Constr. Co., 529 U.S. ----, 120 S.Ct. 1331, --- L.Ed.2d ---- (2000).


2
The judgment of the district court is, pursuant to the mandate of the Supreme Court, reversed, and this case is remanded to the district court for further proceedings consistent with the Supreme Court's opinion.


3
REVERSED AND REMANDED.